Citation Nr: 1808314	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  12-31 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel







INTRODUCTION

The Veteran served honorably on active duty in the United States Air Force from August 1963 until August 1989.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Board previously remanded this matter in May 2017, and it has since been returned for further appellate review. This appeal has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2) (2012); 38 C.F.R. § 20.900(c) (2017).  

Initial review of the claims folder indicates that the last supplemental statement of the case (SSOC) which was issued in December 2017 was returned as undeliverable. In addition, there is some indication that the Veteran has moved away from his Virginia address.  The Providence RO is asked to verify, to the extent possible, the Veteran's current address.


FINDING OF FACT

Currently diagnosed bilateral hearing loss is related to the Veteran's period of active duty service.  

CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  In light of the Board's favorable decision, however, any deficiencies in VA's duties to notify and assist the Veteran with his claims decided herein are moot.  Similarly, any failure to comply with the Board prior remand directives, and any failure to re-issue the returned December 2017 SSOC, is also moot. 

Service Connection

The Veteran seeks service connection for bilateral hearing loss, which he asserts is etiologically related to in-service exposure to hazardous noise from aircraft. Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017). To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Service connection may be granted for any disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017). 

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  The United States Court of Appeals for Veterans Claims (Court) has found that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

VA assumes service department audiometric test results prior to January 1, 1967 are reported in standards set forth by the American Standards Association (ASA).  VA assumes audiometric test results on and after December 31, 1970 are reported in standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  

The Veteran's service treatment records indicate that audiometric testing was conducted on an enlistment examination in May 1963.  As this evaluation was conducted prior to January 1967, the Board has converted the ASA units to ISO-ANSI units.  His reported puretone thresholds, in decibels, were as follows: 

Hertz
500
1000
2000
3000
4000
Right Ear
15
10
10
10
5
Left Ear
15
10
10
10
5

An August 1971 periodic report of medical examination reported the Veteran's puretone thresholds as follows:

Hertz
500
1000
2000
3000
4000
Right Ear
5
5
0
0
0
Left Ear
15
10
0
0
0

An August 1979 periodic report of medical examination reported the Veteran's puretone thresholds as follows:

Hertz
500
1000
2000
3000
4000
Right Ear
5
5
10
5
15
Left Ear
10
5
5
0
0

The Veteran's August 1989 retirement examination documented the Veteran had mild bilateral high frequency hearing loss, with puretone thresholds recorded as follows:

Hertz
500
1000
2000
3000
4000
Right Ear
10
10
5
5
15
Left Ear
15
10
10
5
5
While the frequencies above 4000 Hertz are not for consideration when determining whether a hearing loss disability exists for VA purposes, the Board does acknowledge that, upon separation the Veteran had hearing acuity at 6000 Hertz in the right and left ear was 30 decibels.  

An October 2013 audiological report from Reston Ear, Nose, and Throat documented the following audiometric testing results: 

Hertz
500
1000
2000
3000
4000
Right Ear
20
25
15
35
50
Left Ear
20
30
45
50
60

The audiologist diagnosed bilateral sensorineural hearing loss that was asymmetric.

2015 to 2016 treatment records show diagnoses of bilateral sensorineural hearing loss, and treatment with hearing aids.  A June 2015 audiological evaluation is of record and is somewhat illegible but appears to read as follows.  

Hertz
500
1000
2000
3000
4000
Right Ear
20
25
30
40
50
Left Ear
10
30
40
55
60

The corresponding report noted that the Veteran had a history of exposure to aircraft noise during his period of service, and recreational shooting (right-handed).  The Veteran denied tinnitus.  The audiologist diagnosed right ear mild sloping to moderately severe sensorineural hearing loss above 500 Hz and left ear mild sloping to severe sensorineural hearing loss above 500 Hz.

The Veteran underwent a VA audiological evaluation in August 2017.  Audiometric testing shows the following: 

Hertz
500
1000
2000
3000
4000
Right Ear
40
40
50
65
70
Left Ear
25
35
50
55
75
Speech discrimination scores following testing with the Maryland CNC word list were 76 percent in the Veteran's right ear and 52 percent in his left ear.  The examiner diagnosed bilateral sensorineural hearing loss, indicated that there was a permanent positive threshold shift in the Veteran's hearing, and opined that the Veteran's right and left ear hearing loss was at least as likely as not due to his period of service.  The examiner considered the Veteran's hearing acuity at the frequencies above 4000 Hertz at separation.  The examiner explained that the entrance examination showed normal hearing and that the discharge exam revealed a significant threshold change that was consistent with the current findings and the Veteran's known military noise exposure/acoustic trauma.  

Based on the foregoing, entitlement to service connection for bilateral hearing loss is warranted.  The Veteran has a current bilateral hearing loss disability for VA purposes.  Although not considered disabling for VA purposes at the time, mild high frequency hearing loss was noted upon separation, and the VA opinion of record attributes the Veteran's current bilateral hearing loss to his period of service.  There is no evidence that weighs against this claim.  Thus, the criteria for service connection for bilateral hearing loss are met.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


